Title: From John Quincy Adams to Thomas Boylston Adams, 28 June 1819
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 28 June 1819.
				
				It is only within these very few days that I have found a moment of time to examine the particulars of your account with me for the year 1818 which you transmitted to me last January, upon which, I find occasion to make very few, and unimportant remarks—Under date of 20. June it gives credit for $550.. Dividend from the Fire and Marine Insurance Office, instead of which it should be the New-England Office: and on the 31st. of July. a Dividend of the West-Boston, which should be the Naponset Bridge—I cannot yet exactly understand, the Entries on both sides of the Account relating to the Mutual Insurance Office, nor how they have terminated in a charge against me, when you actually received money from them for me—But I presume you will easily explain it when we meet—I shall then also renew the request that you would again review with me the Settlement which we made on the 8th. of September 1817—for desiring which I have two very strong motives—First that in one of your Letters you have intimated that you were not satisfied with it—and secondly because after a very particular and minute re-examination of your accounts upon which that Settlement was made, I am led to apprehend that there was a mistake made in the adjustment, of between two and four hundred Dollars to your disadvantage—This error if it has been committed must be rectified—At the same time I consider the Settlement as conclusive against myself, and if the mistake should turn out to have been the other way, I will claim nothing from the revision. I have received from Mr Hubbard 794 dollars 50 Cents more towards payment of Mr Justus B. Smith’s Note, whereupon according to notice heretofore given you I authorize you to charge in account against me $79..45. as the Commission to which you would have been entitled, if the payment has been made to you.I hope to be at Quincy the last week in next Month, or the first in August. My wife has been gone a week, on a visit to her Sister Boyd in Virginia, and is to return home on Friday or Saturday next—Mrs Clarke was well last Saturday—Her child has been quite ill, but is recovering.With my duty to our honoured Parent, and affectionate regards to all the rest of the family, I remain, ever faithfully your’s. 
				
					John Quincy Adams
				
				
			